The plaintiff, Davis, brought this action against the defendant, W.H. Crozier  Co., asking payment for certain commission alleged to be due. Crozier  Co. were grain dealers in Nashville, and Davis was a merchandise broker in Anderson, at the time the suit was commenced. The plaintiff, on July 6, 1920, had attached 60 bags of oats, which were part of a consignment of three cars of oats shipped by Crozier  Co. to R.W. Pruitt  Son, merchants at Anderson. The State Bank  Trust Company of Nashville, Tenn., intervened in the action and claimed to be the owner of the oats. An issue was made up to try that question, and the matter came on to be heard before Circuit Judge Gary, who directed a verdict for the bank. An appeal was had, and the Supreme Court reversed the judgment and ordered the case remanded for a new trial, 113 S.E., 377. Upon the second trial before *Page 528 
Circuit Judge Moore, a verdict for the plaintiff was directed, and the State Bank  Trust Company appeals.
The facts show that on June 14, 1920, three cars of oats were consigned "order notify" to R.W. Pruitt  Son, who had purchased them through Davis, as a broker acting for Crozier  Co. On the same day Crozier  Co. drew a draft on Pruitt  Son for the purchase price and sold the indorsed bill of lading and draft to the State Bank  Trust Company, receiving credit for the proceeds of the draft on their deposit account with said bank, less the usual commission. The law is well settled that on that date and by the act stated the bank became the owner of the draft and the bill of lading and therefore of the three carloads of oats.
The oats arrived at Anderson, and Pruitt  Son refused to pay the draft, take up the bill of lading, or receive the oats. The draft was returned to the State Bank  Trust Company at Nashville, and Crozier  Co. were at once notified that Pruitt  Son had refused to take up the draft. The testimony is not clear as to how Crozier  Co. paid the bank, but it is certain that Crozier  Co., on July 3, either gave the bank a check for the amount of the dishonored draft, or that the bank charged the amount of the dishonored draft to the account of Crozier  Co. The witness W.H. Crozier, called on behalf of the State Bank Trust Company testified:
"After the return of the draft to the State Bank  Trust Company unpaid, it was charged against our account on July 3, I do not recall whether we paid it by check, or whether the bank merely charged it to our account. At the time we paid the draft on July 3, when it was returned unpaid, we took the matter up with Mr. Lovell, cashier of the State Bank  Trust Company, and paid it with the understanding that the bank would credit us with whatever was recovered from the shipment of oats represented by the *Page 529 
bill of lading. This understanding was had with the bank at the time we paid for the draft."
The witness, C.T. Lovell, cashier of the State Bank 
Trust Company, confirmed this testimony.
The title to the oats in question was divested from Crozier  Co. by the payment to it by the bank of the amount of the draft, less the bank's charge for handling same, and the bill of lading was delivered to the bank as an outward and visible sign of the sale, and for convenience in handling the oats. The bill of lading attached to the draft then went to Anderson, sent there by its owner, the State Bank  Trust Company. Pruitt  Son refused to honor it, and it was returned to Nashville to the State Bank  Trust Company, whereupon the latter received from Crozier  Co. either a check or credit on its books — makes no difference which — and the title to the oats there upon passed back into Crozier  Co. It does not change the law of the case that Crozier  Co., for convenience or any other reason, saw fit to leave, the bill of lading in the hands of the bank at Nashville. The bank was then merely acting as agent for Crozier  Co., and its acts as such agent are not at issue in this case.
The following dates are undisputed and throw much light on the controversy: June 14, 1920, oats shipped by Crozier  Co., from Nashville to R.W. Pruitt  Son. Anderson, S.C.; June 14, 1920, bill of lading and draft attached sold to State Bank  Trust Company of Nashville, Tenn.; June 30, 1920, Bank at Anderson returned draft to the State Bank  Trust Company at Nashville, Pruitt 
Son having refused to pay same; July 3, 1920, W.H. Crozier  Co. paid State Bank  Trust Company the amount of draft; July 6, 1920, sheriff at Anderson, S.C. attached the oats.
The title, therefore, had gone back into Crozier  Co. on July 3, 1920, and when the sheriff at Anderson, on July 6, 1920, entered one of the cars, and attached 60 bags of *Page 530 
oats, he was attaching the property of W.H. Crozier 
Co. as the true owner. The Circuit Judge was therefore right in directing a verdict to that effect, and the judgment is affirmed.